IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAMELA FORD,              §
                          §                 No. 197, 2020
         Plaintiff Below, §
         Appellant,       §                 Court Below—Superior Court
      v.                  §                 of the State of Delaware
SEDWICK CLAIMS            §
MANAGEMENT SERVICES, INC. §                 C.A. No. K19C-12-030
and LOWE’S HOME CENTERS,  §
INC.,                     §
         Defendant Below, §
         Appellee.        §

                          Submitted: November 18, 2020
                          Decided: December 1, 2020

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                   ORDER
     This 1st day of December, 2020, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

May 20, 2020 Opinion and Order.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice